MEMORANDUM **
Martha Luque Sanchez, a native and citizen of Colombia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s denial of her applications for asylum and withholding of removal.
We lack jurisdiction to review the BIA’s determination that Luque Sanchez is stat*180utorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir. 2005).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Luque Sanchez’s withholding of removal claim. Reviewing for substantial evidence, Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir.2004), we deny the claim.
Substantial evidence supports the BIA’s denial of Luque Sanchez’s withholding of removal claim because the record does not compel the conclusion that the threats Luque Sanchez received are sufficient to establish that it is more likely than not that she would be persecuted upon return to Colombia. See Ramadan, 427 F.3d at 1223.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).